350 S.E.2d 95 (1986)
83 N.C. App. 301
Ora E. CAROTHERS, Employee, Plaintiff;
v.
TI-CARO and/or Parkdale Mills, Employers, and
Liberty Mutual and/or Aetna Casualty & Surety Co., Carriers, Defendants.
No. 8610IC364.
Court of Appeals of North Carolina.
November 18, 1986.
*96 Charles R. Hassell, Jr., Raleigh, for plaintiff-appellant.
Mullen, Holland & Cooper, P.A. by H. Julian Philpott, Jr., Gastonia, for defendants-appellees.
JOHNSON, Judge.
Defendants attempt at the outset to dispense with plaintiff's arguments by maintaining that plaintiff's appeal should be dismissed. Defendants may challenge the propriety of the judgment for the first time in their brief pursuant to the proviso under Rule 10(a), N.C.Rules App.P. Specifically, defendants contend that the appeal should be dismissed for the following reason: no timely appeal was taken by *97 either party from the 20 February 1985 opinion and award as indicated by (1) the absence of a notice of appeal in the record on appeal and (2) the Full Commission's finding of fact in its 4 October 1985 opinion and award, conclusive on appeal, that no timely appeal had been taken. We disagree.
No notice of appeal from the 20 February 1985 order is necessary on these facts. Deputy Commissioner Becton granted plaintiff's motion for clarification of the 20 February 1985 order. The 20 February 1985 order was replaced by the 26 March 1985 "Order Amending Opinion and Award." Both parties took a timely appeal to the Full Commission from this order. The Commission entered its opinion and award on 4 October 1985. From this opinion and award, plaintiff gave notice of appeal within thirty days as required by G.S. 97-86.
In its opinion and award the Commission stated that the amended opinion and award was contrary to the law, struck that order, reinstated the 20 February 1985 opinion and award, and commented as follows: "The Commission notes that no timely appeal to the Full Commission from the 20 February 1985 version of the Opinion and Award was taken by any of the parties." (Emphasis added.) This note does not constitute a finding of fact to which plaintiff must except or be bound by on appeal. For these reasons, we will address plaintiff's appeal on its merits.
There is no dispute regarding plaintiff's entitlement to compensation for her disability resulting from an occupational lung disease. The only question raised by plaintiff is that the Commission erred as a matter of law by awarding compensation for partial disability when it found as fact that plaintiff was incapable of earning wages in any employment for which she is qualified.
The term "disability" means incapacity, because of an occupational disease, to earn the wages which the employee was receiving in the same or any other employment. G.S. 97-54; G.S. 97-2(9). The question here is what effect the disease has had upon the earning capacity of this particular plaintiff. Mabe v. North Carolina Granite Corp., 15 N.C.App. 253, 255-56, 189 S.E.2d 804, 806 (1972). Where a plaintiff, due to an occupational disease, is fully incapacitated to earn wages at employment which is the only work he is qualified to do by reason of such factors as age and education, he is totally incapacitated. See id. at 256, 189 S.E.2d at 806-07.
In Anderson v. A.M. Smyre Mfg. Co., 54 N.C.App. 337, 283 S.E.2d 433 (1981), this Court held that evidence that a fifty-eight year old plaintiff with a compensable chronic lung disease had only a fifth grade education and no training to do any work other than textile work, that his lungs were impaired fifty to seventy percent (50-70%), and that he was totally disabled to perform his former textile employment was evidence to support a finding of total disability.
The Commission is concerned with conditions as they exist prior to and at the time of the hearing. Dail v. Kellex Corp., 233 N.C. 446, 449, 64 S.E.2d 438, 440 (1951). The statute does not vest in the Commission the power to retain jurisdiction of a claim merely because some physical impairment suffered by the claimant may, at some time in the future, cause a loss of wages. Id.
Here, the Commission adopted and affirmed the 20 February 1985 opinion and award which contained pertinent Finding of Fact 15 as follows:
15. Plaintiff has lost 40% of her lung function by objective testing and has Class III impairment by AMA guides to respiratory impairment. In this category she has difficulty during exertion such as climbing stairs or walking rapidly. Because of her chronic obstructive pulmonary disease and airways hyperreactivity, she is unable to return to her former employment in the cotton textile industry. She should not be exposed to any type of respirable dust or other irritants including strong odors or chemical fumes and cigarette smoke. Plaintiff has a *98 10th grade education and no training or experience at any employment other than her jobs as a maid and in the textile industry. Her chronic obstructive pulmonary disease with airways hyper-reactivity and permanent obstruction to air flow, together with her lack of education, training for or experience in alternative employment, render plaintiff incapable of earning wages in any employment for which she is presently qualified. As of December 18, 1980 plaintiff was and remains permanently partially disabled as a result of chronic obstructive pulmonary disease that is due to causes and conditions peculiar to her employment, i.e. exposure to cotton dust. Dr. Owens is of the opinion, however, that with regular medical treatment and continued absence from irritating environments, plaintiff's present level of pulmonary function should improve.
(Emphasis added.)
The evidence in the record supports the emphasized portion of Finding of Fact 15, which, in turn, necessarily leads to the conclusion of law that plaintiff, at the time of hearing, was totally disabled within the meaning of G.S. 97-29. The evidence here does not support a conclusion that plaintiff was partially disabled within the meaning of 97-30. G.S. 97-29 and G.S. 97-30 are mutually exclusive. A claimant cannot simultaneously be both totally and partially incapacitated. Smith v. American and Efird Mills, 51 N.C.App. 480, 488, 277 S.E.2d 83, 88, cert. denied and appeal dismissed, 304 N.C. 197, 285 S.E.2d 101, petition for reh'g allowed and disc. rev. allowed, 304 N.C. 589, 289 S.E.2d 832 (1981), modified and aff'd, 305 N.C. 507, 290 S.E.2d 634 (1982). The portion of Conclusion of Law 3 which concludes that plaintiff is permanently and partially disabled is not supported by the findings and is erroneous as a matter of law.
Moreover, a statement of a claimant's level of disability is properly a conclusion of law rather than a finding of fact. Hilliard v. Apex Cabinet Co., 305 N.C. 593, 594-95, 290 S.E.2d 682, 683 (1982). Accordingly, that part of Finding of Fact 15 which states, "As of December 18, 1980 plaintiff was and remains permanently partially disabled ..." is really a conclusion of law. Because it is not supported by the findings of fact, it is in error as a matter of law.
It appears that both the Deputy Commissioner and the Full Commission were troubled by the statement of Dr. Owen, the panel physician, that plaintiff's condition should improve with regular medical treatment and absence from irritating environments. The Deputy Commissioner included this in the findings in the last sentence of Finding of Fact 15. As stated supra, the Commission must concern itself with the claimant's level of disability as its exists prior to and at the time of hearing. If a change occurs in the future rendering plaintiff capable of earning some wages, the statute affords defendants a remedy. G.S. 97-47; Dail v. Kellex Corp., supra, at 449, 64 S.E.2d at 440. Should plaintiff qualify as being partially disabled in the future, it is appropriate for defendants to seek a review due to a change of condition under G.S. 97-47. Nothing in the statute contemplates or authorizes an anticipatory finding by the Commission. Id.
For the reasons stated, based upon the Commission's finding and conclusion that plaintiff was totally disabled within the meaning of G.S. 97-29, we remand this cause for entry of an appropriate Opinion and Award.
Remanded.
EAGLES and COZORT, JJ., concur.